LATTIMORE, J.
Conviction for false imprisonment, with fine of appellant Bettis fixed ■at $125, and a fine of appellant Reddell fixed at $25.
We find upon inspection of this record that same contains no judgment, and for that reason this court is without jurisdiction. Page 13 of the transcript, contains a short notation apparently of the docket entry and of the recognizance made by appellant Bettis, but, if there was any entry of the judgment *100in the minuted, the same is wholly omitted here. Being, without any judgment, this court has no jurisdiction of the appeal, and the same is accordingly dismissed.